Title: To Alexander Hamilton from Abraham Du Buc de Marentille, 23 May 1804
From: Du Buc de Marentille, Abraham
To: Hamilton, Alexander



Elizabeth town [New Jersey] Ce. 23. mai. 1804.
Mousieur,

Si, comme je l’espère, vous avez trouvé mon manuscrit, Je vous Serai obligé de vouloir bien le remettre à la personne qui vous délivrera cette lettre Sous mon couvert.
J’ai l’honneur d’être avec les Sentimens les plus distingués, Monsieur, Votre très humble et très obeissant serviteur

Du Buc de Marentille

 